NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10288

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00027-RCC

 v.
                                                MEMORANDUM*
JUAN ANTONIO GONZALEZ-
VELASQUEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Juan Antonio Gonzalez-Velasquez appeals from the district court’s

judgment and challenges his guilty-plea conviction and 60-month sentence for

possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(D). Pursuant to Anders v. California, 386 U.S. 738 (1967), Gonzalez-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Velasquez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Gonzalez-Velasquez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Gonzalez-Velasquez waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                     17-10288